NO.     96-189
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1996



IN RE THE MARRIAGE OF
WILLIAM R. LIERMANN,
                     Petitioner           dent,
and
NADINE P. LIERMANN,
                  Respondent   &   Appellant.




APPEAL FROM:   District Court of the Thirteenth Judicial District,
               In and for the County of Yellowstone,
               The Honorable Russell C. Fagg, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Virginia A. Bryan, Wri                 olliver   &   Guthals,
               Billings, Montana
          For Respondent:
               Kevin T. Sweeney, Sweeney          &    Healow, Billings,
               Montana


                             Submitted on Briefs:        October 10, 1996
                                             ~ ~ ~ i d e October 24, 1996
                                                         d :
Filed:
Justice James C. Nelson delivered the Opinion of the Court.

       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1995 Internal Operating Rules, the following decision shall not be

cited as precedent and shall be published by its filing as a public
document with the Clerk of the Supreme Court and by a report of its
result to State Reporter Publishing Company and West Publishing
Company.
       This is an appeal from the Findings of Fact, Conclusions of
Law    and   Order   of   the   Thirteenth   Judicial   District   Court,
Yellowstone County, in a domestic relations case.         We affirm.
                                Background
       On December 7, 1995, after a bench trial, the Hon. Russell C.
Fagg, District Judge, entered his Findings of Fact, Conclusions of
Law and Order which, among other things, dissolved the parties' 25
year marriage, awarded maintenance and distributed their marital
property.    Nadine filed this appeal raising as the sole issue the
question of whether the trial court had correctly valued and
distributed Roger's non-vested pension rights with Pittsburgh Paint
&   Glass Corporation (PPG). The facts, to the extent pertinent, are
set forth in our opinion.
                                Discussion
       We review the trial court's division of property in marital
dissolution proceedings to determine whether the court's findings
of fact are clearly erroneous. Where substantial evidence supports
the court's findings and judgment, this Court will not alter the
district court's decision unless there is an abuse of discretion.

                                     2
In re ~arriageof Griffin (1996), 275 Mont. 37, 43, 909 P.2d 707,
710-11 (citations omitted).    The test for abuse of discretion is
"whether the trial court acted arbitrarily without employment of
conscientious judgment or exceeded the bounds of reason resulting
in substantial injustice." In re Marriage of Tonne (1987), 226
Mont. 1, 3, 733 P.2d 1280, 1282 (quoting in re Marriage of Rolfe
(1985), 216 Mont. 39, 45, 699 P.2d 79, 83 (Rolfe I)).
     On the basis of the testimony and evidence presented at trial,
the court awarded Nadine $500.00 per month maintenance for one year
a . divided the parties' net worth $125,917.50 (43.2%) to Roger and
 rd
$164,981.50 (56.8%) to Nadine.   The court determined to make this
unequal property division on the unique facts of this case,
including   Nadine's greater   need   for   assets   which    could   be
liquidated to produce    income for her     in lieu of       additional
maintenance and because the court included in its valuation the
interest in a residence and lot deeded to Nadine by her father,
while not including the premarital interest in Roger's Sherwin-
Williams retirement account and the PPG retirement account.
     The maintenance award and this property division are not
otherwise contested except as to the PPG retirement account. Roger
was employed with Pittsburgh Paint &Glass Corporation (PPG) during
the marriage from 1985 to the time of trial. With respect to this
employment the court made the following finding of fact:
     7.   Roger participates in a retirement plan with
     Pittsburgh Paint & Glass Corporation. This benefit has
     no value because it has not vested. Under the retirement
     plan offered to employees by Pittsburgh Paint & Glass
     Corporation, the employee has no interest in this plan
     whatsoever until completing 10 years of continuous
    service. At the tirne of trial, Roger had 8 l/2 years of
    continuous service. Because of the property division and
    maintenance arrangement contemplated by the Court; and
    because this asset has not vested, the Court believes it
    is equitable to place no value on this expectancy for
    purposes of property division.
    Nadine argues that the trial court erred in not placing a
value on the PPG retirement account and in failing to make
provisions to divide any benefits from the account ultimately
received by Roger according to the "time rule" first discussed in
Rolfe I, 699 P.2d at 83, and then after remand, in more detail, in
Rolfe v. Rolfe (1988), 234 Mont. 294, 296-300, 766 P.2d 223, 225-
27 (Rolfe 11).
     Roger does not dispute that non-vested pension rights are a
form of marital asset to be.valued and divided by the court. Roger
maintains, however, that, at the time of trial the PPG retirement
account did not, in fact, have any value because the account had
not vested and, moreover, while the court had sufficient evidence
to apply the "time rule," it chose not to do so given the facts of
this case.   Roger contends that based on the trial evidence and
assuming vesting of the PPG pension, application of the "time rule"
would have produced a benefit of $127.00 per month, less tax
withholding, to be paid to Nadine commencing in the year 2008.
     Clearly, non-vested pension rights are a marital asset that
are to be considered, valued and distributed by the trial court in
marital dissolution proceedings.    See, e.g., In re Marriage of
Laster (l982), 197 Mont. 470, 643 P.2d 597; Rolfe I, 699 P.2d at
83; Rolfe 11, 766 P.2d at 225.   In this case, it is equally clear
that the trial court took Roger's non-vested pension rights into
consideration and that it effectively distributed those rights to
him. What the trial court did not do is place a monetary valuation

on this marital asset.   While under our case law the court should
have done that, we conclude that, under the circumstances here, the

court's failure to do so was not an abuse of discretion and,

therefore, did not constitute reversible error

     Both parties cite our decision in Glasser v. Glasser (1983),

206 Mont. 77, 669 P.2d 685, wherein we adopted from Matter of the

                                    ,
Marriage of Rogers and Rogers (1980) 45 0r.App. 885, 609 P.2d 877,
guidelines as to the division of retirement benefits in marital

dissolution cases.   We stated that:

          (1) The distribution should generally be based on
     the contributions made during the marriage.

          (2)   The courts should continue to strive to
     disentangle the parties as much as possible by
     determining, where equitable, a sum certain to be paid
     rather than a percentage based upon expected future
     contingencies.

          (3)  In determining whether a lump sum award is
     appropriate, courts should consider the burden it would
     place on the paying spouse in view of required child
     support,   spousal   support,    and   other   property
     distribution.

           (4)  Where courts determine that the parties will
     share in the benefits on a proportional basis, the
     parties should also share the risks of             future
     contingencies, e.g., death of the employe [sicl spouse or
     delayed retirement of the employe [sic] spouse, and
     payment should be to the receiving spouse as the employe
      [sicl spouse receives the retirement pay.

          (5) Courts should consider, where appropriate, an
     award of a portion of retirement benefits where other
     property awarded is not adequate to make an equitable
     distribution.

Glasser, 669 P.2d at 689.
        ~ a d i n eargues that the court should have followed guideline
(4) ,   while   Roger maintains that    (2)   and    (5)    are    reasonable
alternatives under the facts of this case. We agree with Roger.
        In this case, the trial court determined that Nadine had
demonstrated a greater need for assets which could be liquidated to
produce income for her in lieu of additional maintenance.                 The
court also found that the property Nadine had been awarded along
with gifts she had received from her father--an elderly gentleman
for whom Nadine was providing around-the-clock care--did not
entirely provide her with sufficient income to meet her monthly
expenses.       Moreover, the court anticipated that Nadine might
require additional job training costing some $6,000.00 and taking
several months of study in order to secure future employment.
        Given her immediate need for income and assets which could be
liquidated to produce income, it would have, as a practical matter,
made little sense for the court to award Nadine a portion of a
retirement benefit that, assuming it vested, would not have been
available for some thirteen years in the future and would have
produced a relatively insubstantial monthly income.
        Based upon the facts of this case, the trial court correctly
attempted to I4disentanglethe parties" by payment of a sum certain
"rather      than   a   percentage   based    upon         expected    future
contingencies,fr    and by making an equitable, albeit lopsided,
property division in favor of Nadine in lieu of awarding her a
portion of the non-vested PPG retirement benefits.            &,      Glasser,
669 P.2d at 689.
     Under the circumstances of this case and based upon the record
on appeal, we hold that the court's findings of fact were not
clearly erroneous and that it did not abuse its discretion in
dividing the parties' marital property in the manner which it did.
     A£f irmed.